DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
39-46, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0314652 to Buschmann et al. (“Buschmann”).
As to claim 39, 51, 52, Buschmann teaches a method for generating a reactive oxygen species formulation comprising:
preparing a peracid mixture in an activated pH range of from pH 9.5-12.5 for generating reactive oxygen species including singlet oxygen (See [0026], [0027], [0038] and see [0079], the pH is adjusted to the range of 10-13, with which the claimed range overlaps and is therefore prima facie obvious, and further the pH range overlaps with the range for producing reactive oxygen species including singlet oxygen), the preparing comprising:
mixing an alkaline hydrogen peroxide solution with a acyl donor to hydrogen peroxide (See [0027], and see [0033]-[0034], the pH of the alkaline peroxide solution is at pH 10-13);
during or after the mixing adjusting the pH (See [0026], [0027]) to initially prepare the peracid mixture at a pH in the activated pH range for generating the reactive oxygen species (See [0026], [0027], [0038] and see [0079]-[0081], the pH is adjusted to the range of 10-13, with which the claimed range overlaps and is therefore prima facie obvious, and further the pH range overlaps with the range for producing reactive oxygen species including singlet oxygen),
and further provides for distributing the peracid mixture to a point of use and at the point of use applying the peracid mixture to a substrate to be treated (See Buschmann [0071],[0072], and [00127], and see also in Fig.2, Buschmann suggests adding the PAA solution to a substrate to be to be subjected to oxidation).
Buschmann is different from claim 39 in that Buschmann does not mention that the peroxide is mixed with a molar excess of the acyl donor in a peroxide:acyl molar ratio of 1:1.25 to 1:4, and does not mention that in the peracid mixture the peroxide is less than 3%, 0.5%, or N.D. the vis-a-vis the mass concentration of peracid. As to the peroxide to acyl molar ratio, Buschmann suggests that the peroxide and acetic acid are in a stoichiometric ratio of 1:1 in the chemical equilibrium equation (See [0065], Eq. 1).  However, Buschmann suggests that the concentration/amounts of the reactants control the equilibrium constant and therefore the production of products and therefore are considered to be result effective variables (See [0067]-[0068] and equations 2A and 2B).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amounts of each of the reagents, and therefore the molar ratio between them in order to provide for a desired equilibrium ratio and production of products in desired concentrations.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences of concentration are not patentably significant unless criticality is shown.
As to the peroxide concentration versus the mass concentration of peracid in the peracid mixture, Buschmann suggests that the concentrations of the concentration/amounts of the reactants control the equilibrium constant and therefore the production of products and therefore are considered to be result effective variables (See [0067]-[0068] and equations 2A and 2B).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amounts of each of the reagents, and therefore the molar ratio between, as well as the products them in order to provide for a desired equilibrium ratio and production of products in desired concentrations.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences of concentration are not patentably significant unless criticality is shown.
As to claim 40, Buschmann teaches the method of claim 39, and further provides that the reactive oxygen species formed comprise singlet oxygen (See [0079], at alkaline pH singlet oxygen is formed). Although Buschmann does not mention superoxide being formed, this is considered to form spontaneously due to the proper conditions being present (See e.g. instant specification [0022], and [0028] it is considered to be admitted by applicant that superoxide is formed spontaneously in activated hydrogen peroxide reactions, which are the subject of the Buschmann reference).
As to claim 41, Buschmann teaches the method of claim 39, and further provides that the acyl donor is an acetyl donor (See Buschmann abstract).
As to claim 42, Buschmann teaches the method of claim 39, and further provides that the alkaline hydrogen peroxide solution is generated from the combination of an alkali and a hydrogen peroxide concentrate (See in Fig. 3, [0030], an alkaline hydrogen peroxide solution is generated with a combination of KOH, KOOH and HOOH at alkaline pH 3, and this is concentrated since it is then diluted with makeup water).
As to claim 43, Buschman teaches the method of claim 39, and further teaches that the alkaline hydrogen peroxide solution is generated using a molar ratio of peroxide to alkali in the range of 1:1.2 to 1:1.25. (See [0075], [0076], a ratio of 1:2 is given).
As to claim 44, Buschmann teaches the method of claim 39, in which the alkaline hydrogen peroxide solution is generated electrochemically (See in Fig. 3  and [0030], the alkaline hydrogen peroxide solution is generated, in part, in electrolytically in the cathode chamber of a cell).
As to claim 45, Buschmann teaches the method of claim 39, and further after preparing distributing the peracid to its point use, wherein the reactive oxygen species is distributed in the form of a liquid, and wherein at the point of use the peracid mixture is applied to a substrate or environment to be subjected to oxidation (See [0070] and [0071], Buschmann suggests that PAA solution is known to be used as a liquid in hard-surface cleaning).
As to claim 46, Buschmann teaches the method of claim 44, and where that the alkaline hydrogen peroxide solution has a pH of 12 to 13 pH units, and a percent weight of peroxide in a range of 0.1 to 3 wt% (See [0077], Buschman suggests a pH of 12, and a peroxide concentration of 1.1g/L which is the equivalent of 0.11 % by wt).
As to claim 50, Buschmann teaches the method of claim 39, and further suggests diluting and adjusting the pH after production (See Table 3, produced concentrated PAA solution is diluted and pH adjusted).  Although Buschman does not mention the specific order of steps, providing pH adjustment and then dilution is considered to be an selection of any order of methods steps is prima facie obvious absent new or unexpected results.
As to claim 53, Buschmann teaches the method of claim 39, and Buschmann suggests after pH adjustment (See [0026] and [0027]), providing for distributing the peracid mixture to a point of use and at the point of use applying the peracid mixture to a substrate to be treated (See Buschmann [0071],[0072], and [00127], and see also in Fig.2, Buschmann suggests adding the PAA solution to a substrate to be to be subjected to oxidation).  Although Buschmann does not mention that the peracid mixture is applied within a few hours, Buschmann suggests that the peracid mixture is immediately used (See Fig. 2) and also that the mixture is produced on demand resulting in safer handling (See [0098]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to minimize the amount of time following the completed production of the mixture, including pH adjustment, in Buschmann in order to provide for immediate use and on-demand production and use to provide for safe handling. In doing so, a person having ordinary skill would have expected to use the mixture immediately and therefore within a few hours of its production.


Claims 47 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buschmann in view of U.S. Patent Application Publication No. 
As to claims 47, Buschmann teaches the method of claim 44, and further provides for a pH in a range of 10-13 (See cathode cycle), but does not mention activating the reactive oxygen species to produce superoxide in a molar ratio with peroxide of 0.01:1 to 10:1.  Wilmotte is directed to a water treatment composition which includes a peracid component (See Wilmotte abstract).  Wilmotte suggests providing a Fenton or Fenton like catalyst to activate the activation of the treatment agent (See [0050] and [0051], the stabilized peracid mixture is treated with a transition metal catalyst including iron cations)  Wilmotte suggests that the catalyst is useful to engage in a Fenton like reaction to produce hydroxyl radicals through a dismutation reaction (See [0001]-[0003], and [0007]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a Fenton or Fenton-like catalyst to the peracid mixture produced in Buschmann in order to catalyze a dismutation reaction and produce strongly oxidizing hydroxyl radicals as taught by Wilmotte.
Moreover, the production of superoxide is spontaneously produced as an activated oxygen species during a Fenton process (See e.g. Huling Fig. 4 where superoxide is produced as part of the Fenton reaction to cause return Fe(III) to Fe(II) and/or see Miller col. 3 lines 5-20, the superoxide anion is produced spontaneously via catalyzed decomposition of peroxide with iron) and therefore would be present in the method of Buschmann and Wilmotte.  The concentration of , generally differences in concentration are not  patentably significant unless new or unexpected results are shown.


Claims 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buschmann in view of U.S. Patent Application Publication No. 2012/0091069 to Fischmann (“Fischmann”).
As to claims 48 and 49, Buschmann teaches the method of claim 39, but does not mention the ORP vs. SHE.  Fischmann is directed to a method of treating a cooling process water using a disinfectant (See Fischmann abstract and [0040]).  Fischmann suggests that a peracetic acid disinfectant is useful to produce and ORP of 500mv or more in order to effectively treat the water (See [0121]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for an ORP over 500mV with the peracetic acid in Buschmann in order to provide for effective disinfection as taught by Fischmann.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Although Fischmann does not mention that the ORP is given with respect to a standard hydrogen electrode (SHE), a person having ordinary skill would immediately envisage that the ORP is given with respect to SHE since an SHE is implicit reference electrode in the art when not otherwise specified.  Furthermore, the claimed ranges of 
Alternatively with respect to claims 48 and 49, Buschmann teaches the method of claim 39, but does not mention the ORP vs. SHE.  Fischmann is directed to a method of treating a cooling process water using a disinfectant (See Fischmann abstract and [0040]).  Fischmann suggests that the ORP is a result effective variable which controls the effectiveness of the disinfection (See [0121]).  Moreover, although Fischmann does not mention that the ORP is given with respect to a standard hydrogen electrode (SHE), a person having ordinary skill would immediately envisage that the ORP is given with respect to SHE since an SHE is implicit reference electrode in the art when not otherwise specified. Accordingly, it would have been obvious to optimize the ORP with respect to the SHE reference electrode by controlling the ORP Of the peracetic acid solution in order to provide for a desired level of disinfecting treatment affect.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).

Claim 54-56, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buschmann in view of U.S. Patent No. 5,472,619 to Holzhauer et al. (“Holzhauer”).
As to claims 54 and 55, Buschmann teaches the method of claim 39, but does not mention that the substrate is contained in water to be treated and that it is a chemical species to be oxidized in wastewater.  Holzhauer is directed to a method of (See Holzhauer abstract).  Holzhauer explains that the use of the peracetic acid to treat the wastewater acts as a chemical oxidizer for chemical contaminants (See col. 5 lines 50—col. 6 lines 25 and see abstract).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide peracid mixture of Buschmann to treat a wastewater oxidizable chemicals in order to produce the predictable result of chemical oxidation of chemical contaminants as taught and demonstrated in Holzhauer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is  considered to be prima facie obvious.
As to claim 56 Buschmann teaches the method of claim 39, but does not mention that the substrate comprises food items during food processing.  Holzhauer is directed to a method of treating a waste water using peracid mixture and which is contains fat and meal as a food item for use in pet food (See Holzhauer abstract and see in Fig. 1; and see col. 1 lines 37-50).  Holzhauer explains that the use of the peracetic acid to treat the wastewater acts as a chemical oxidizer for chemical contaminants and facilitates removal of microbes (See col. 5 lines 50—col. 6 lines 25 and see abstract).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide peracid mixture of Buschmann to treat a wastewater containing meal and tallow food items for pet food processing in order to treat the microbes and oxidizable chemicals in order to produce the predictable result of chemical oxidation and removal of microbes as taught and demonstrated in Holzhauer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is  considered to be prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-56are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,517,955 (“’955”) in view of Buschmann, Wilmotte, Huling, Miller, Fischmann, and/or Holzhauer. As to instant claims 1, 3-5, 9-12, 14-16, and 41-60, ‘955 claims 1-14 claim the present invention substantially as claimed.  Differences between ‘955 and the present invention are  in view of Buschmann, Wilmotte, Huling, Miller, Fischmann, and/or Holzhauer for reasons analogous to those presented with respect to the art rejections.

Claims 1, 3-5, 9-12, 14-16, and 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,517,956 (“’956”) in view of Buschmann, Wilmotte, Huling, Miller, Fischmann, and/or Holzhauer. As to instant claims 1, 3-5, 9-12, 14-16, and 41-60, ‘956 claims 1-16 claim the present invention substantially as claimed.  Differences between ‘956 and the present invention are considered to be obvious in view of Buschmann, Wilmotte, Huling, Miller, Fischmann, and/or Holzhauer for reasons analogous to those presented with respect to the art rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773